DETAILED ACTION
This action is in response to the remarks and affidavit filed 05/09/2022, in which claims 7-10 are pending and ready for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The previous 35 U.S.C. 102(a)(1) rejection of claims 7-10 is withdrawn in view of the Applicants’ arguments and the Affidavit filed 05/09/2022.
Response to Arguments
Applicant's arguments and affidavit filed 05/09/2022 have been fully considered and they thus eliminate Awad as an applicable prior art reference, however after updated search and consideration, additional prior art has been found which is seen to render the claims obvious; see the rejection below. The current action is thus made Non-Final.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Maosheng Deng et al. (2016) Preparation of a novel chelating resin bearing amidinothiourea moieties and its removal properties for Hg(II) ions in aqueous solution, Separation Science and Technology, 51:9, 1499-1508 (hereinafter “Deng”) in view of Azadeh Tadjarodi, et al., Highly efficient ultrasonic-assisted removal of Hg(II) ions on graphene oxide modified with 2-pyridinecarboxaldehyde thiosemicarbazone: Adsorption isotherms and kinetics studies, Ultrasonics Sonochemistry, Volume 33, 2016, Pages 118-128 (hereinafter “Tadjarodi”).
Regarding Claim 7 Deng discloses a method of removing heavy metal ions from contaminated water, comprising 
contacting the contaminated water with amidinothiourea (i.e. 2-imino-4-thiobiuret (IT)) grafted chloromethylated polystyrene (CMPS) resin beads (i.e. “IT-CMPS”);
for a period of time and under conditions sufficient to permit adsorption of the heavy metal ions by the IT-CMPS; (Preparation of PS-ADTU chelating resin, Adsorption experiments using batch method, Column experiments).
Deng does not disclose the amidinothiourea/2-imino-4-thiobiuret (IT) is attached to partially reduced graphene oxide (PRGO).
However Tadjarodi discloses a similar method of removing heavy metal ions from contaminated water using a thio-amine (2-pyridinecarboxaldehyde thiosemicarbazone) modified adsorbent, where graphene oxide is used as the adsorbent which is modified, and is disclosed as an alternative to adsorbent resins (Abstract, Introduction, 2.3., 2.4.).
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Deng by substituting graphene oxide for the resin as the base adsorbent as disclosed in Tadjarodi because this involves the simple substitution of known thio-amine modified base adsorbents for removing heavy metal ions from contaminated water with the expectation of successfully removing heavy metal ions from contaminated water.
The resulting combined product disclosed is seen to be “2-imino-4-thiobiuret (IT) partially reduced graphene oxide” as claimed; As shown in Fig. 1 of Tadjarodi the modified graphene oxide is formed by reacting the thio-amine functional group with only some of graphene oxide’s hydroxyl groups, which is the same process as described to form IT-PRGO in the instant disclosure (Instant Specification pg. 3, last paragraph.), and thus in the combined invention it would be obvious to reacting the amidinothiourea/2-imino-4-thiobiuret with only some of graphene oxide’s hydroxyl groups, producing a “2-imino-4-thiobiuret (IT) partially reduced graphene oxide” as claimed. 
Regarding Claim 8 Deng in view of Tadjarodi discloses the method of claim 7, wherein the heavy metal ions are mercury (Hg) ions (Deng Adsorption experiments using batch method, throughout). 
Regarding Claim 9 Deng in view of Tadjarodi discloses the method of claim 7, wherein the conditions sufficient to permit adsorption of the heavy metal ions by the IT-PRGO include performing the step of contacting at a pH adjusted from 1-7 with ~4.-5.5 seeming to be the best adsorption (Deng Adsorption experiments using batch method, Fig. 6). Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Deng’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding Claim 10 Deng in view of Tadjarodi discloses the method of claim 7, wherein Deng further discloses the step of desorbing the heavy metal ions from the IT-modified resin (Deng Desorption experiments); 
Deng in view of Tadjarodi does not disclose repeating the step of contacting, wherein the steps of desorbing and repeating are performed a plurality of times. 
However as Deng suggests the material may be used in industrial process it would have been obvious to repeat cycles of contacting(adsorbing) and desorbing (regeneration), in order to prolong the useful life of the adsorbent in use for removing heavy metal ions from contaminated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773